 Case 3:20-cv-01081-JPG Document 17 Filed 03/19/21 Page 1 of 2 Page ID #76




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEMETRIUS D. MOORE, #14653-025,                 )
                                                )
                              Plaintiff,        )
                                                )
vs.                                             )    Case No. 20-cv-1081-JPG
                                                )
EAST ST. LOUIS ILLINOIS, et al,                 )
                                                )
                              Defendants.       )

                                 ORDER OF DISMISSAL

GILBERT, District Judge:

       On October 15, 2020, the Court entered an Order directing Plaintiff to provide the Clerk of

Court with his prisoner trust fund account statement and certification form completed by the Trust

Fund Officer for the period April 1, 2020 through October 13, 2020 within 45 days (i.e., on or

before November 30, 2020) (Doc. 6). He failed to do so and was given an extension to comply by

March 11, 2021. (Doc. 16). Plaintiff was warned that failure to comply with the Order would

result in dismissal of the action, and he was provided with a blank certification form. (Id. at 2).

He was also warned that the First Amended Complaint would not be screened until the matter was

resolved.

       To date, Plaintiff has failed to provide the necessary prisoner trust fund account

information required to determine whether he is entitled to proceed without prepaying fees and

costs. Without a properly completed Motion for Leave to Proceed in forma pauperis (“IFP”) and

certified trust fund statement for the applicable time period, the Court cannot grant IFP status or

allow this matter to proceed any further. Accordingly, this case is DISMISSED without prejudice

for Plaintiff’s failure to comply with an Order of this Court. See FED. R. CIV. P. 41(b); Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

                                                1
 Case 3:20-cv-01081-JPG Document 17 Filed 03/19/21 Page 2 of 2 Page ID #77




       This dismissal shall NOT count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C.

§ 1915(g).

       Plaintiff’s Motion for Leave to Proceed in forma papueris (Doc. 2) is TERMINATED.

His obligation to pay the filing fee for this action was incurred at the time the action was filed, thus

the filing fee of $400.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). Plaintiff’s obligation to pay the $400.00 filing fee for this

action was incurred at the time the action was filed. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Accordingly, the agency having custody of Plaintiff

is directed to remit the $400.00 filing fee from his prison trust fund account if such funds are

available. If he does not have $400.00 in his account, the agency must send an initial payment of

20% of the current balance or the average balance during the past six months, whichever amount

is higher. Thereafter, the agency shall begin forwarding monthly payments of 20% of the

preceding month’s income credited to Plaintiff’s trust fund account (including all deposits to the

inmate account from any source) until the statutory fee of $400.00 is paid in its entirety. The

agency having custody of Plaintiff shall forward payments from his account to the Clerk of Court

each time his account exceeds $10.00 until the $400.00 filing fee is paid. Payments shall be mailed

to: Clerk of the Court, United States District Court for the Southern District of Illinois. The Clerk

is DIRECTED to mail a copy of this Order to the Trust Fund Officer at the Tallahatchie County

Correctional Center upon entry of this Order.

       IT IS SO ORDERED.

       DATED: 3/19/2021
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                   2
